internal_revenue_service number release date uil ------------------------ ------------- ---------------------------------- in re ---------------------------------- -------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ telephone number -------------------- refer reply to cc intl b06 plr-106130-08 date august date taxpayer state a sister corporation legend ----------------------- ---------------------------------- ----------- ---------------------------------- products -------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------- ------------------------------------------------------------------------ accounting firm year law firm date date date ---------------------------- ------- --------------------------------------------- -------------------------- --------------------------- ----------------------- plr-106130-08 dear ----------------- this responds to your letter dated date requesting a ruling that grants taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a including the shareholder consent statements in accordance with temp sec_1_921-1t and sec_1_992-2 thereby allowing taxpayer to file a form 4876-a that will be treated as timely filed within days after the beginning of its first taxable_year the rulings given in this letter are based on facts and representations submitted by taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts taxpayer is a state a corporation taxpayer intended to be treated as an interest charge domestic_international_sales_corporation ic-disc since its inception acting as an ic-disc on a commission basis with sister corporation sister corporation is incorporated in state a and manufactures products the ownership of taxpayer and sister corporation is identical taxpayer uses a taxable_year accounting_period ending december and uses the accrual_method of accounting to maintain its books_and_records accounting firm has served as sister corporation’s primary tax advisor and accounting firm for four years during year accounting firm recommended forming an ic-disc accounting firm furnished sister corporation and its shareholders information addressing the basic ic-disc tax structure and related tax aspects in addition accounting firm represented that its professionals were well versed in the technical tax considerations associated with the establishment and operation of an ic-disc sister corporation and its shareholders concluded that it would be appropriate to establish an ic-disc and engaged accounting firm to perform all tasks necessary to qualify taxpayer as an ic-disc for federal tax purposes law firm was then hired to incorporate taxpayer law firm drafted and reviewed all documents with respect to taxpayer’s formation and incorporation law firm formed taxpayer as a state a corporation and ensured that taxpayer was properly capitalized and had only one class of stock with the proper par_value and voting rights accounting firm recommended that taxpayer maintain a separate bank account and that taxpayer and sister corporation enter into an ic-disc commission agreement once this agreement was executed and the bank account was established taxpayer began as explained below although taxpayer acted as an ic-disc it was not in fact an ic-disc plr-106130-08 operating as an ic-disc neither accounting firm nor law firm prepared or timely filed form 4876-a on taxpayer’s behalf sister corporation and its shareholders were not familiar with the procedural requirements for making a valid ic-disc election they relied on accounting firm and law firm with respect to establishing taxpayer as an ic-disc at all times taxpayer sister corporation and its shareholders believed accounting firm employed qualified_tax professionals competent to qualify taxpayer as an ic-disc for federal tax purposes taxpayer’s first taxable_year ended on date taxpayer timely filed a tax_return for its first taxable_year before the due_date including extensions of date taxpayer received a notice dated date from the internal_revenue_service the service requesting a copy of the originally filed form 4876-a or a copy of the acceptance letter taxpayer contacted accounting firm to request a copy of the form 4876-a after accounting firm reviewed the taxpayer’s file it was determined that the form 4876-a was never filed with the service consequently taxpayer did not satisfy the requirements to be treated as an ic-disc the period of limitations on assessment under sec_6501 has not expired for taxpayer’s taxable years for which the election is being made or any taxable years that would have been affected by the election had taxpayer made a timely election taxpayer has requested a ruling that grants an extension of time to file form 4876-a within days from the issuance of a favorable ruling letter so that the form will be treated as timely filed within days after the beginning of its first taxable_year law and analysis sec_992 provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temp sec_1_921-1t provides in part that a corporation electing ic- disc status must file form 4876-a a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year the rules contained in sec_1_992-2 b and b shall apply plr-106130-08 to the manner of making the election and the manner and form of representing shareholder consent to the election sec_1_992-2 provides that except as otherwise provided in paragraphs b and c of that section the election to be treated as a domestic_international_sales_corporation shall be valid only if the consent of every person who is a shareholder of the corporation as of the beginning of the first taxable_year for which such election is effective is on or attached to the form 4876-a when filed with the service_center sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interest of the government in the present situation the election described in temp sec_1_921-1t is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and representations submitted with taxpayer’s ruling_request we concluded that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a and the shareholder consent statements required by temp sec_1_921-1t and sec_1_992-2 such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election to submit shareholder consent statements or to plr-106130-08 claim ic-disc status or benefits see sec_301_9100-1 a copy of this letter_ruling should be filed with the form 4876-a and shareholder consent statements this ruling is directed only to the taxpayer that requested it sec_6110 provides that written determinations may not be used or cited as precedent except as expressly provided herein this ruling neither expresses nor implies any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this ruling letter pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely _______________________ christopher j bello chief branch office of associate chief_counsel international cc
